Sherwood J. Reese
Sherwood.reese@comcast.net
Luke Moen-Johnson
sherwoodreese@comcast.net
Drew L. Johnson, P.C.
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                           UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON

AMBER M. STURTEVANT,
                                                    Civil No. 6:20-cv-00450-JR

                          Plaintiff,
                                                    ORDER FOR ATTORNEY FEES
       vs.                                          PURSUANT TO EAJA

Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay Plaintiff’s attorney the sum of $12,466.80 upon verification

that Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA



1 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
awards fees subject “to a federal administrative offset if the Litigant has outstanding federal

debts”) for full settlement of all claims for fees under EAJA.

        If Plaintiff has no such federal debt, payment of $12,466.80 shall be made to Plaintiff’s

attorneys, Drew L. Johnson, P.C., and mailed to their office at 1700 Valley River Drive, Eugene,

OR 97401. If Plaintiff has such debt, the check for any remaining funds after offset shall be

made out to Plaintiff and mailed to counsel’s office at the address provided above.

       IT IS SO ORDERED this 24th day of May, 2021


                                               /s/ Jolie A. Russo
                                              ______________________________
                                              Jolie A. Russo
                                              U.S. Magistrate Judge



PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Drew L. Johnson, P.C.
       Attorneys for Plaintiff




2 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
